NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Newman on February 25, 2022.
The application has been amended as follows: 
Claim 1, line 6, changed ”time corresponding to a time until a beginning of the publication timeframe” to -- time corresponding to a time period which occurs prior to a beginning of the publication timeframe --.
Claim 1, line 17, changed “to the selected VDF” -- to the selected VDF, wherein the client device provides the sensitive data to the server along with the solution --.
Claim 10, line 8, changed ”corresponding to a time until a beginning of the publication timeframe” to -- corresponding to a time period which occurs prior to a beginning of the publication timeframe --.
Claim 10, line 19, changed “selected VDF” to -- selected VDF, wherein the client device provides the sensitive data to a server along with the solution. --.


Claim 25, line 6, changed “time corresponding to a time until a beginning of the publication timeframe;” to -- time corresponding to a time period which occurs prior to a beginning of the publication timeframe; --.
Claim 25, line 9, changed “providing, by the client device, the solution upon the calculating completing,” to -- providing, by the client device, the solution to the server upon completing the calculating of the solution, --.
Claim 25, line 11, changed “received from the client device.” to -- received from the client device, wherein the client device provides the sensitive data to the server along with the solution. --.
Claims 23 and 26 have been cancelled.



CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661